Title: Meeting Minutes of University of Virginia Board of Visitors, 7 Oct. 1822, 7 October 1822
From: Jefferson, Thomas
To: 

At a meeting of the Visitors of the University of Virginia at the said University on Monday the 7th of Oct 1822.Present Thomas Jefferson Rector, James Breckenridge, Joseph C. Cabell, John H. Cocke and James Madison.Resolved that the Proctor be instructed to enter into conferences with such skilful and responsible undertakers as he would approve, for the building of the Library, on the plan heretofore proposed, and now in his possession, and to procure from them declarations of the smallest sums for which they will undertake the different portions of the work of the said building, each portion to be done as well; in materials, manner and sufficiency, as the best of the same kind of work already done in the preceding buildings, or as well & sufficiently as shall now be agreed on; that (omitting the capitels of the columns, which would be procured elsewhere) the several other portions be specified under such general heads and details as may be convenient to shew the cost of each, and by whom undertaken, fixing also the time within which each portion shall be compleated: and that his agreements be provisional only, & subject to the future acceptance or refusal of the Visitors.Resolved that the Committee of Superintendance be authorised to employ a Collector to proceed to the collection of the monies still due on subscriptions, under such instructions and agreemeent as they shall approve.Resolved that the examination and report of the accounts of the Bursar of the University of Virginia, from the 1st day of Octob. 1820. to the 31st March 1821. and from the 31st March 1821. to the 27th day of November 1821. made by John H. Cocke, at the request of the Rector, by his letter of the 1st of December 1821. be hereby ratified as done under authority of this board; and that the said John H. Cocke be, and he is hereby appointed to examine & verify the accounts of the said Bursar, from the 27th of November 1821. to this date and make report thereof to this board.Resolved that George Loyall esq. now a member of this board, appointed on the resignation of Robert B. Taylor, be added to the Committee for settlement of the Bursar’s and Proctor’s accounts, with authority to the Committee to act singly or together, as convenience may admit.